Citation Nr: 1744319	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  09-50 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft with sternal scar.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1968 to May 1972.

The bilateral hearing loss matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the noncompensable disability rating currently in effect.  The Veteran filed a Notice of Disagreement (NOD) in February 2008.  The RO issued a Statement of the Case (SOC) in November 2009.  In December 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue. 

The heart matter comes before the Board on appeal from a December 2010 rating decision of the RO in Houston, Texas, which granted service connection and assigned an initial disability rating of 10 percent.  The Veteran filed a NOD in February 2011 appealing the initial disability rating assigned.  The RO issued a SOC in September 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue. 

In January 2012 and December 2015, the Veteran appeared at hearings before the undersigned Veterans Law Judge (VLJ).  Transcripts of the proceedings have been associated with the claims file.

In April 2012, the Board issued a decision that denied the claims of entitlement to an initial rating in excess of 10 percent for coronary artery disease and entitlement to an increased (compensable) rating for bilateral hearing loss.

In a June 2014 decision, the Board vacated the April 2012 Board decision in accordance with a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thereafter, in March 2016, the Board remanded the claims on appeal for further development, including obtaining additional medical treatment records and affording the Veteran the opportunity for additional VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examinations to assess the current severity of his service-connected bilateral hearing loss and coronary artery disease were in January 2010 and May 2010, respectively.  These examinations are now over seven years old.  Since those examinations, the Veteran testified at his December 2015 Board hearing that both disabilities had worsened.  Thus, the Board found in its March 2016 remand that additional VA examinations were necessary to determine the current severity of the service-connected disabilities on appeal.  

The record reflects that the Veteran was scheduled for new VA examinations in July 2016, but failed to appear.  However, there is no indication that notice of these examinations was sent to the Veteran, who alleged in an October 2016 letter that he did not receive any such notice.  See Kyhn v. Shinseki, 716 F. 3d 572 (Fed. Cir. 2013) (holding that where the record does not include a copy of the notice that was sent to the Veteran to report for the VA examination for which he reportedly failed to appear for that the presumption of regularity to notice of examinations does not apply where the Veteran contends that such notice was not received).  

Consequently, in order to substantially comply with the directives of the prior Board remand and afford the Veteran proper notice, these claims must be remanded for new VA examinations.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

In light of the foregoing, this case must be remanded to the AOJ so that the Veteran can be scheduled for the relevant VA examinations and given proper notice of the scheduled examinations with documentation of the notice associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A(b), (c) (2016).  Additionally, any outstanding medical records that are pertinent to this appeal should be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to his claims for increased ratings for his hearing loss and heart disabilities. Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records. All reasonable attempts should be made to obtain such records.

2.  After obtaining the above records, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  Associate with the electronic claims folder a copy of the notice letter that was sent to the Veteran indicating the time, date, and place of the VA examination.  The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 
After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease, status post coronary artery bypass graft with sternal scar.  Associate with the electronic claims folder a copy of the notice letter that was sent to the Veteran indicating the time, date, and place of the VA examination.  The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected coronary artery disease, status post coronary artery bypass graft with sternal scar, should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  Review the electronic claims file and examination reports to ensure complete compliance with the directives of this REMAND.  If there are deficiencies in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for increased ratings for bilateral hearing loss and a heart condition.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

